Title: From Thomas Jefferson to Bernard McMahon, 27 January 1809
From: Jefferson, Thomas
To: McMahon, Bernard


                  
                     Sir
                     
                     Washington Jan. 27. 09.
                  
                  I recieved last night from my friend in Gloucester an answer to my letter requesting some Gloucester hiccory nuts. he informs me that the few which are saved are generally consumed early in the season, and that accident only has enabled him to send me 4. nuts, which are from the genuine trees. I now forward them to you, and expect soon to recieve a better supply from Roanoke. by comparing the nuts now sent, with those sent before which were from Kentucky, you will be able to judge whether there is any difference. I salute you with respect.
                  
                     Th: Jefferson
                     
                  
               